DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s RCE amendment filed on 26 May 2020. Claim 6 was previously canceled. Claims 1-3, 9, and 11-17 have been amended. Claims 1-5 and 7-17 remain pending. Claims 1-5 and 7-17 remain pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2020 has been entered.
 
Response to Arguments
5.	Applicant’s arguments, see pages 8-12, filed 26 May 2020, with respect to the rejection(s) of claim(s) 1-5 and 7-17 in view of Carter et al. (Pub No. 2014/0175179) in have been fully considered, but are moot in view of the new grounds of rejection.  A new 
6.	In response to Applicant’s arguments on page 8 of the Remarks, the Applicant has amended 1-3, 9, and 11-17 to overcome the claim objection, therefore, the claim objection has been withdrawn. 
7.	In response to Applicant’s arguments on page 8 of the Remarks, the Applicant has amended claims 1-8 and 13 to overcome the previous 101 rejection, however, claim 1 is still directed towards an authentication device and does not positively recite a hardware element in the body of the claims to make the claims statutory. Therefore, the 101 rejection for claims 1-8 will be maintained in light of the previous 101 rejection. Although the Applicant has amended claim 13 by positively reciting a memory and a processor, the memory appears to be inactive, therefore, a claim objection has been recited in the office action. 
8.	In light of the previous 112, 6th paragraph claim interpretation, the Applicant failed to amend independent claim 9, by removing “an encoder configured to” which is a claim limitation that uses a generic placeholder coupled with functional language without reciting sufficient structure. Therefore, the claim interpretation will be maintained in view of the previous 112, 6th paragraph claim interpretation. 

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim recites a memory and a processor, however, the memory appears to be inactive, which is deemed as software only. Therefore, in order to overcome the objection, the  Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories (i.e. machine, process, manufacture, composition of matter) of patent eligible subject matter because the claim comprises a claim with no hardware structure element. The claims recite “an authentication mark”, “an authentication tag”, “a physical object”, “an authentication location stamp”, and a bitstream carrier” which appears to merely be software. Therefore, in order to overcome the 101 rejection, the Examiner respectfully suggests that the claims be amended to positively recite a hardware element in the body of the claims to make the claims statutory. 

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (Pub No. 2014/0175179) in view of Harris et al. (Pub No. 2005/0268107).
Referring to the rejection of claim 1, Carter discloses a system and method for context aware passcodes for authenticating and protecting electronic passcodes.
- identification of one or more authentication devices distinct from said authenticated device, each comprising a global navigation satellite system antenna and one or more global navigation satellite system signal processing channels, each authentication device associated with an authorized site of performance of an operation by an operating device; and (See Carter, para. 61-62 and Fig. 1, 1a and 1b, i.e. two authentication devices)
- a sample of one or more of global navigation satellite system raw radio frequency signals captured from the one or more global navigation satellite system processing channels. (See Carter, para. 180)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.
Harris et al. discloses an authenticated device comprising an optically or radio frequency readable authentication mark to authenticate one or more of locations or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Carter’s system and method for context aware passcodes for authenticating and protecting electronic passcodes modified with Harris et al.’s system and method for authenticating users using two or more factors. Motivation for such an implementation would enable unique authentication codes to authenticate locations or times of user’s devices. (See Harris et al., para. 85 and 89)

Referring to the rejection of claim 2, (Carter modified by Harris et al.) discloses wherein the sample of one or more of global navigation satellite system raw radio frequency signals comprises data from which a time interval and a Doppler shift of a global navigation satellite system carrier from one or more satellites at a beginning and an end of the time interval may be extracted.  (See Carter, para. 191-192)

Referring to the rejection of claim 3, (Carter modified by Harris et al.)  discloses further comprising position, velocity, and time data of the one or more authentication devices.  (See Carter, para. 86 & 149)

Referring to the rejection of claim 4, (Carter modified by Harris et al.)  discloses said authentication mark being representative of a plurality of sites of performance of operations by said operating devices.  (See Harris et al., para. 153-154)


Referring to the rejection of claim 5, (Carter modified by Harris et al.) discloses wherein said authentication mark comprising data encoded in one or more of a bar code, a quick response code (QR-Code), a radio-frequency identification (RFID) or an near-field communication (NFC) format.  (See Carter para. 83)

Referring to the rejection of claim 7, (Carter modified by Harris et al.)  discloses wherein said authentication mark comprises data representative of one or more of locations or times of performance of one or more operations by one or more processing devices.  (See Harris et al., para. 86-92)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 8, (Carter modified by Harris et al.) discloses a non-transitory computer storage medium, having combined therewith said authentication mark.  (See Harris et al., para. 24 and 105)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 9, (Carter modified by Harris et al.) discloses 
- a global navigation satellite system antenna assembly; (See Carter, para. 163)
- one or more global navigation satellite system signal processing channels having one or more of global navigation satellite system radio frequency raw signal 
- a controller configured to: capture samples of the one or more of global navigation satellite system radio frequency raw signal and global navigation satellite system raw data at the output ports of the global navigation satellite system signals processing channels at the time interval and location of performance of the operation by the operating device; (See Carter, para. 180)
generate an authentication mark comprising data representative of an identification of the authentication device distinct from said authenticated device and the samples of the one or more of global navigation satellite system radio frequency raw signal and global navigation satellite system raw data; and (See Carter, para. 60 and 86, and Fig. 1 - 1a and 1b, i.e. two authentication devices)
- a encoder configured to condition said authentication mark in an authentication device.  (See Carter, para. 76 and 78)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.
Harris et al. discloses an authentication device configured to produce authentication data for an authentication device, of one or more of a location or a time interval of performance of an operation by an operating device, said authentication device (See Harris et al., para. 86-92)


Referring to the rejection of claim 10, (Carter modified by Harris et al.)  discloses wherein the controller comprises a secure processing unit with one or more of cryptographic or pseudo-random number generation (PRNG) functions.  (See Carter, para. 78 and 98-99)

Referring to the rejection of claim 11, (Carter modified by Harris et al.) discloses wherein a PRNG of the secure processing unit is used to generate control sequences to shape a variable radiating diagram at the global navigation satellite system antenna.  (See Carter, para. 94 and 134)

Referring to the rejection of claim 12, (Carter modified by Harris et al.) discloses wherein the global navigation satellite system signal processing channels are configured to use a variable intermediate frequency which is shifted from a baseband frequency by a variable offset, said variable offset being generated by a PRNG of the secure processing unit.  (See Carter, para. 169 and 179)

Referring to the rejection of claim 13, (Carter modified by Harris et al.) discloses 
- access to a database comprising identification data of authentication devices declared as being located at authorized sites of performance of operations by the operating device; (See para. 61-62)

- access to a global navigation satellite system signal simulator; (See Carter, para. 164 and 180)
- and comprising first computer logic configured to retrieve from the database the location of the authentication device at the time of encoding and to cause the global navigation satellite system signal emulator to generate one or more of second global navigation satellite system radio frequency raw signals corresponding to the location of the authentication device during the time interval; (See Carter, para. 76 and 78)
- and second computer logic configured to compare the first one or more of global navigation satellite system radio frequency raw signal and the second one or more of global navigation satellite system radio frequency raw signal and to determine whether the data in the authentication mark is likely to be authentic based on the output of the compare.  (See Carter, para. 79-80)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.

The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 14, (Carter modified by Harris et al.)  discloses 
- capturing samples of one or more of global navigation satellite system radio frequency raw signals at output ports of global navigation satellite system signals processing channels in an authentication device located at a time and location of performance of the one or more operations by the one or more operating devices; (See para. 61-62)
- generating an authentication mark comprising data representative of an identification of the authentication device distinct from said authenticated device 
- and the samples of the one or more of global navigation satellite system radio frequency raw signal; and (See para. 180 and Fig. 1 - 1a and 1b, i.e. two authentication devices)
- conditioning said authentication mark in said authentication device.  (See para. 79-80)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 

Harris et al. discloses a method of producing an optically or radio frequency readable authentication mark for authenticating one or more of locations or times of performance of one or more operations by one or more operating devices with respect to an authenticated device (See Harris et al., para. 86-92)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 15, (Carter modified by Harris et al.)  discloses wherein the authentication mark comprising data representative of a first operation comprises global navigation satellite system radio frequency raw signals conditioned in an authentication message and are sent to an authentication server and the authentication mark comprising data representative of a second operation comprises global navigation satellite system raw data conditioned in one of an authentication tag or an authentication location stamp combined with a product of the second operation.  (See Carter, para. 172-173)

Referring to the rejection of claim 16, (Carter modified by Harris et al.)  discloses 
- accessing a database comprising identification data of authentication devices located at authorized sites of performance of the one or more operations by the one or more operating devices; (See Carter, para. 61-62)
- optically or by radio frequency communications accessing said authentication mark comprising data deemed to be representative of an identification of an 
- accessing a global navigation satellite system signal simulator; (See Carter, para. 164 and 180)
- causing a first computing logic to retrieve from the database the location of the authentication device at the time of production of said authentication mark and to cause the global navigation satellite system signal simulator to generate one or more of second global navigation satellite system radio frequency raw signals corresponding to the location of the authentication device during the time interval; (See Carter, para. 76 and 78)
- causing a second computing logic to compare the first one or more of global navigation satellite system radio frequency raw signal and the second one or more of global navigation satellite system radio frequency raw signal and to determine whether the authentication mark is likely to be authentic based on the output of the compare.  (See Carter, para. 79-80)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.

The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 17, (Carter modified by Harris et al.)  discloses for authenticating a first optically or radio frequency readable authentication mark, further comprising receiving an authentication message from the authentication device wherein said authentication message comprises global navigation satellite system radio frequency raw signals captured by the same authentication device at a time interval of performance of a second operation by the same operating device, (See Carter, para. 172 and 191-192) said second operation having an identification in a same series as the identification of the first operation, wherein the authentication mark comprising data of the first operation comprises global navigation satellite system raw data and the authentication data of the second operation comprises global navigation satellite system radio frequency raw signals and the second computing logic only outputs a validation for the first operation if it first outputs a validation for the second operation. (See Carter, para. 61 -62 and 173)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        January 4, 2021
/KENDALL DOLLY/Primary Examiner, Art Unit 2436